390 F.2d 801
UNITED STATES of America, Appellee,v.Patrick Thomas McLERNON, Appellant.
No. 11755.
United States Court of Appeals Fourth Circuit.
Argued Feb. 6, 1968.Decided Feb. 21, 1968.

Leonard B. Sachs, Norfolk, Va., Court-appointed counsel, for appellant.
Alfred D. Swersky, Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit judges.
PER CURIAM:


1
Patrick Thomas McLernon appeals his conviction of passing a counterfeit $20 bill, in violation of 18 U.S.C. 472, on September 24, 1966 in Portsmouth, Virginia, but the record fails to sustain his contention of inadequacy in the evidence to prove his guilt.  The judgment will not be disturbed.

Affirmed.1


1
 The Government's brief does not reveal the statute embracing the crime, the day of the offense or even include the indictment, although quite brief, in the appendix.  We expect more care from the United States and will exact it in the future